Brewster H. Jamieson, ABA No. 8411122

Peter C. Partnow, ABA No. 7206029 —

Michael B. Baylous, ABA No. 0905022

LANE POWELL LLC

1600 A Street, Suite 304

Anchorage, Alaska 99501

Telephone: 907-264-3325
907-264-3317
907-264-3303

Facsimile: 907-276-2631

Email: jamiesonb@lanepowell.com
partnowp@lanepowell.com
baylousm@lanepowell.com

Attorneys for Defendants

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

ELIZABETH BAKALAR,

Plaintiff,
ve
MICHAEL J. DUNLEAVY; in his
individual and official capacities;
TUCKERMAN BABCOCK; and the
STATE OF ALASKA,

Defendants.

 

 

Case No. 3:19-cv-00025-JWS

STIPULATION FOR
WITHDRAWAL AND
SUBSTITUTION OF
COUNSEL WITH CONSENT

Defendants Michael J. Dunleavy, Tuckerman Babcock, and the State of Alaska, by

and through counsel, pursuant to L.R. 11.1(c)(1) move this Court for an order allowing the

withdrawal of Linda J. Johnson and John B. Thorsness of Clapp, Peterson, Tiemessen,

Thorsness & Johnson, LLC and the substitution of Brewster H. Jamieson, Peter C. Partnow,

and Michael B. Baylous of Lane Powell LLC, as counsel of record for Defendants.

Case 3:19-cv-00025-JWS Document 33 Filed 08/07/19 Page 1 of 2

 
Dated: July 31, 2019

Dated: July 31, 2019

Dated: July 31, 2019

Dated: July 31, 2019

Dated: July 31, 2019

I certify that on ala [p19, a copy of

the foregoing was served electronically on:
Stephen Koteff, skoteff@acluak.org

Joshua Decker, jdecker@acluak.org

Linda Johnson, usdc-anch-ntc@cplawak.com

s/ Brewster H. Jamieson

LANE POWELL LLC
Attorneys for Defendants

By_s/ Brewster H. Jamieson
Brewster H. Jamieson, ABA No. 8411122
Peter C. Partnow, ABA No. 7206029
Michael B. Baylous, ABA No. 0905022

CLAPP, PETERSON, TIEMESSEN,
THORSNESS & JOHNSON, LLC
Attorneys for Defendants

By__s/ Linda J. Johnson (w/consent)
Linda J. Johnson, ABA No. 8911070
John B. Thorsness, ABA No. 8211154

CONSENT:

MICHAEL J. DUNLEAVY

» tS

Kevin’G. Clarkson, ABA No. 8511149
Attorney General

TUCKERMAN BABCOCK

By HY Ceo, —

Kevin G. Clarkson, ABA No. 8511149
Attorney General

STATE OF ALASKA

By beAS Ee

Kevin G. “Clarkson, Al ABA No. 851 1149
Attorney General

Stipulation for Withdrawal and Substitution of Counsel With Consent
Elizabeth Bakalar v. Michael J. Dunleavy, et al. (Case No. 3:19-cv-00025-FWS) Page 2 of 2

Case 3:19-cv-00025-JWS Document 33 Filed 08/07/19 Page 2 of 2

 
